Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawing
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiple field coils arranged coaxially along a common longitudinal axis, while the field coils’ windings as well as the switching coil’s windings are azimuthally around the longitudinal axis” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objection

Claim 4 is objected to because of the following informalities:  in base claim 1, it has been stated that switching coil (102) is a subsection of the field coil and hence the field coil set to comprise coils 102 and 101 in instant drawing.  Therefore, switching coil 102 is part of the field coil and hence it is unclear how switching coil (102) can be in series with the field coil (101 and 102).  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  typing error, “the a” in the claim should be corrected.  Appropriate correction is required.





Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingston (US-3,559,128).
Claim No
Claim feature
Prior art
Kingston (US-3,559,128)

1
A superconducting magnet arrangement comprising 

Kingston discloses a superconducting magnet arrangement, cf. Fig. 1.

a field coil assembly with (i) coil windings that when in operation are electrically superconducting and (ii) connection ports for voltage supply, 

Kingston discloses a field coil assembly (16, 26) with (i) coil windings that when in operation are electrically superconducting and (ii) connection ports (12, 14) for voltage supply (28), 


the field coil assembly's coil windings being circuited between the connection ports; and

Kingston discloses the field coil assembly's (16, 26) coil windings being circuited between the connection ports (12, 14); and


a switching module to switch a sub-section of the field coil assembly's coil windings between its electrical superconducting and electrical resistive states, said sub-section forming a switching coil circuited between the connection ports.
Kingston discloses a switching module (persistent current switch 10) to switch a sub-section (26) of the field coil assembly's (16, 26) coil windings between its electrical superconducting and electrical resistive states, said sub-section forming a switching coil (shunt 26 has windings, cf. col. 3, lin. 32 which makes it a coil) circuited between the connection ports (12, 14).

2
The superconducting magnet arrangement claim 1, wherein inductance of the switching coil is 




3
The superconducting magnet arrangement of claim 1 further comprising a support structure which carries the field coil assembly, wherein a thermal isolation is provided between the switching coil and the support structure.
Kingston discloses the superconducting magnet arrangement of claim 1 further comprising a support structure (Dewar 18) which carries the field coil assembly, wherein a thermal isolation is provided between the switching coil (26) and the support structure (Dewar 18), cf. the switching coil (26) is encased in along with the heating element 24 which thermally isolates the switching coil (26) from the support structure (Dewar 18).

4
The superconducting magnet arrangement of claim 1, wherein, when in its superconducting state the switching coil is circuited in series with the field coil assembly.

Kingston disclose the superconducting magnet arrangement of claim 1, wherein, when in its superconducting state the switching coil (26) is circuited in series with the field coil assembly (16), it is understood that in a persistent current state the coils 26 and 16 in Kingston are in series.

6
The superconducting magnet arrangement of claim 2, wherein a ratio of the inductance of the switching coil to the inductance of the field coil assembly is in a range of 1/20 to 1/2.


Kingston discloses the superconducting magnet arrangement of claim 2, wherein a ratio of the inductance of the switching coil to the inductance of the field coil assembly is in a range of 1/20 to ½, (from reading relative sizes of the coils 26 and 16 as shown in Fig. 1, a person having ordinary skill in the art may ascertain that the claimed range of the relative sizes would be met by Kingston).

10
A method of ramping-up a field coil assembly of a superconducting magnet arrangement as claimed in claim 1, the method comprising the steps of: setting the switching coil to its resistive state and connect a voltage source to the connection ports; when the electrical current through the field coils has reached its pre-set end-value, setting the switching coil to its superconductive state and switching-off the voltage source.

Method steps of claim 10 are met by operation of Kingston as a person having ordinary skill in the art understands that a persistent operation of a superconductor established by a typical persistent switch (10). 
11
A magnetic resonance imaging system comprising a superconducting magnet arrangement as claimed in claim 1.
See col. 2, lin. 62 where Kingston describes the superconducting magnet (16 26) can be used in magnetic resonance apparatus which understandably includes a magnetic resonance imaging system.
 

The superconducting magnet arrangement of claim 6, wherein a ratio of the inductance of the switching coil to the inductance of the field coil assembly is in the range 0.08 to 0.12.
The superconducting magnet arrangement of claim 6, wherein a ratio of the inductance of the switching coil to the inductance of the field coil assembly is in the range 0.08 to 0.12, (from reading relative sizes of the coils 26 and 16 as shown in Fig. 1, a person having ordinary skill in the art may ascertain that the claimed ratio of the inductances would be met by Kingston).




Claims 1, 4, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US-2010/0245005-A1).
Claim No
Claim feature
Prior art
Takahashi (US-2010/0245005-A1)

1
A superconducting magnet arrangement comprising 

Takashi discloses a superconducting magnet arrangement, cf. Fig. 1.

a field coil assembly with (i) coil windings that when in operation are electrically superconducting and (ii) connection ports for voltage supply, 

Takahashi discloses a field coil assembly (1) with (i) coil windings that when in operation are electrically superconducting and (ii) connection ports (connection ports are implicit in the schematic drawing in Takahashi, i.e. Fig. 1) for voltage supply (4), 


the field coil assembly's coil windings being circuited between the connection ports; and

Takahashi discloses the field coil assembly's (1) coil windings being circuited between the connection ports, cf. Fig. 1; and


a switching module to switch a sub-section of the field coil assembly's coil windings between its electrical superconducting and electrical resistive states, said sub-section forming a switching coil circuited between the connection ports.

Takahashi discloses a switching module (3) to switch a sub-section (3) of the field coil assembly's (1) coil windings between its electrical superconducting and electrical resistive states, said sub-section forming a switching coil (3) circuited between the connection ports.




4
The superconducting magnet arrangement of claim 1, wherein, when in its superconducting state the switching coil is circuited in series with the field coil assembly.

Takahashi disclose the superconducting magnet arrangement of claim 1, wherein, when in its superconducting state the switching coil (3) is circuited in series with the field coil assembly (2), it is understood that in a persistent current state the coils 2 and 3 in Takahashi are in series.




The superconducting magnet arrangement of claim 1, wherein the field coil assembly's field coils and the switching coil include windings of a high-temperature superconducting material having its critical temperature in the range of 20-80K.

Takahashi discloses the superconducting magnet arrangement of claim 1, wherein the field coil assembly's field coils (1) and the switching coil (3) include windings of a high-temperature superconducting material (MgB2) having its critical temperature in the range of 20-80K.
8
The superconducting magnet arrangement of claim 7, wherein the high-temperature superconducting material is MgB.sub.2.

Takahashi discloses the superconducting magnet arrangement of claim 7, wherein the high-temperature superconducting material is MgB2, cf. ¶¶ [0028], [0061], [0075], [0079].
10
A method of ramping-up a field coil assembly of a superconducting magnet arrangement as claimed in claim 1, the method comprising the steps of: setting the switching coil to its resistive state and connect a voltage source to the connection ports; when the electrical current through the field coils has reached its pre-set end-value, setting the switching coil to its superconductive state and switching-off the voltage source.

Method steps of claim 10 are met by operation of Takahashi as a person having ordinary skill in the art understands that a persistent operation of a superconductor established by a typical persistent switch (3). 
11
A magnetic resonance imaging system comprising a superconducting magnet arrangement as claimed in claim 1.
See ¶ [0004] where Takahashi describes the superconducting magnet (1) can be used in magnetic resonance analysis system which understandably includes a magnetic resonance imaging system.
 



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852